            Case 3:21-cv-01293-PAD Document 1 Filed 06/18/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

     Faustino Xavier Betancourt Colón            Civil No.:

                   Plaintiff                     Injunctive Relief

                       v.

   B.V. Properties, Inc. d/b/a Plaza Cidra
      Shopping Center; Me Salvé, Inc;
   Supermercados Máximo, Inc.; Grand
   Stores Corporation; Wendco of Puerto
         Rico, Inc.; John Does 1-100

                  Defendants


                                  NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       COMES NOW codefendant ME SALVÉ, INC. and, pursuant to 28 U.S.C.A. §§§

1331, 1441, and 1446(b)(3), files this Notice of Removal on the following grounds:

                               I. Brief Procedural Background

       1.      On May 3, 2021, Faustino Betancourt Colón filed complaint number

CG2021CV01042 with the Court of First Instance of the Commonwealth of Puerto Rico,

Superior Court of Caguas, against Me Salve, Inc.; B.V. Properties, Inc.; Supermercados

Maximo, Inc.; Grand Stores Corporation; Wendco of Puerto Rico, Inc.; and John Does 1-

100, requesting relief under Title III of the Americans With Disabilities Act, 42 U.S.C.A. §

12101, et seq., and §504 of the Rehabilitation Act, 29 U.S.C.A. § 701, et seq. A true and exact

copy of Plaintiff’s complaint is attached as Exhibit 1.
              Case 3:21-cv-01293-PAD Document 1 Filed 06/18/21 Page 2 of 4
Notice of Removal
Page 2


        2.       On May, 19 2021, Me Salvé was served with summons and a copy of the

Complaint. True and exact copy of the summons is attached as Exhibit 2.

        5.       Today, July 18, 2021, Me Salvé timely filed the instant notice of removal. See

Docket # 1.

                           II. Legal Basis for Removal Jurisdiction

         6.      Pursuant to 28 U.S.C.A. § 1441(a), “[a]ny civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or defendants to the district court of the United Stated for the

district and division embracing the place where such action is pending.”

        7.       Federal Courts have federal question subject-matter jurisdiction over cases

arising under the Constitution or laws of the United States. 28 U.S.C.A. § 1331. See also

Fort v. ABZCO, LLC, 2020 U.S. Dist. Lexis 112728, at * 6 (D.PR, 2020); Cadillac Unif. & Linen

Supply, Inc. v. Cent. Gen. de Trabajadores, 2020 U.S. Dist. Lexis 135170, at * 3 (D.PR, 2020).

        8.       To determine whether federal question subject-matter jurisdiction exists,

Courts assess the complaint’s well-pleaded allegations. Beneficial Nat’l Bank v. Anderson,

539 U.S. 1, 6 (2003); Fort, 2020 U.S.Dist.Lexis at * 6.

        8.       To that end, a federally-created right must appear on the face of the

complaint. Brough v. United Steelworkers of America, 437 F.2d 748, 749 (1st Cir. 1971); Fort,

2020 U.S.Dist.Lexis at * 6.

        9.       Courts consider the state court complaint’s contents as they existed at the

time of removal. Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 17 (1st Cir. 2018).
           Case 3:21-cv-01293-PAD Document 1 Filed 06/18/21 Page 3 of 4
Notice of Removal
Page 3


        10.     Claims filed under the Americans Disabilities Act confer federal question

subject-matter jurisdiction. United States v. Nobel Learning Communities, 329 F.R.D. 524, 527

(D.NJ, 2018); Ridola v. Chao, 2018 U.S.Dist.Lexis 84241, at * 13 (N.D. Cal. 2018).

        11.     To be timely, the notice of removal must be filed within thirty (30) days of

removing defendant’s service of process. 28 U.S.C. § 1446(b).

        12.     Here, Betancourt filed his Complaint with the Local Court (Exhibit 1).

        13.     The Complaint’s well-pleaded allegations reveal that the asserted claims

are predicated upon the Americans With Disabilities Act’s and Rehabilitation Act’s

provisions.

        14.     Its jurisdictional statement establishes the basis for removal, as this Court

has original jurisdiction over the asserted claims arising from the ADA—which is a law

of the United States:

        9. Should this civil proceeding be removed to the United States District Court,
        subject-matter jurisdiction is invoked under 28 U.S.C. §§ 1331 and 1343 (a)(3) and
        (a)(4) for ADA violations. (Translation ours).

        14.     This Notice of Appeal is timely because it was filed within thirty (30) days of

Me Salvé having been served with process.

        WHEREFORE, ME SALVE, INC. respectfully gives notice of the removal of this

action, so the proceedings may continue in this Court.

        I HEREBY CERTIFY: that a true and exact copy of the instant Notice of Removal,

along with its Exhibits, was sent on this same date to Faustino Betancourt Colón’s Local

Court’s counsel of record via certified mail return receipt requested Mr. Juan Carlos Vélez

Colón, Vélez Law Group, LLC, 421 Ave. Muñoz Rivera # 205, San Juan, P.R. 00918. A
           Case 3:21-cv-01293-PAD Document 1 Filed 06/18/21 Page 4 of 4
Notice of Removal
Page 4


true and exact copy was also served today to Plaintiff’s Local Court counsel via his E-

Mail addresses of record: jvelez@velezlawgroup.

        In Guaynabo, Puerto Rico, this 18th day of June, 2021.

                             CORREA ACEVEDO & ABESADA LAW OFFICE, P.S.C.
                                           Counsel for Me Salvé, Inc.
                                  Centro Internacional de Mercadeo, Torre II
                                            # 90 Carr. 165, Suite 407
                                             Guaynabo, P.R. 00968
                                    Tel. (787) 273-8300; Fax (787) 273-8379

                                             /s/Yesenia Medina Torres
                                             YESENIA MEDINA TORRES
                                                 USDC-PR No. 302808
                                             E-Mail: ymedina@calopsc.com
